Title: To George Washington from Antoine-Charles du Houx, baron de Vioménil, 30 November 1782
From: Vioménil, Antoine-Charles du Houx, baron de
To: Washington, George


                  
                     
                        Monsieur
                        a Providence le 30 9bre November 1782
                     
                     M. Le Comte de Rochambeau qui retourne En france m’ayant ordonné de faire Embarquer  Escadre de M. de Vaudreuil le Corps de Troupes quil avoit à ses ordres et de le Conduire aux Antilles, Je ne veux pas le laisser partir pour Newbury sans quil porte à votre Excellence un témoignage du regret que je prouve à m’eloigner de sa personne.  Si, comme je m’en flatte, elle a bien voulu démêler la vérité des sentimens qui m’y attachent, elle aura la bonté de croire que je ne lui fais pas un vain Compliment en l’assurant qu’il n’existe personne qui ait desiré avec autant de passion que moi de trouver des occasions de mériter plus particulièrement son Estime et son interêt; Cette profession de foi doit lui répondre de tous mes voeux pour sa conservation, pour sa gloire personnelle, et pour son bonheur de tous Ces instans, et me donne aussi la confiance qu’elle voudra bien recevoir avec bonté l’hommage du profond respect avec lequel jai lhonneur detre, de Votre Excellence Le três humble et três obeissant serviteur
                     
                        Vioménil
                     
                     
                        dèsque nos troupes seront embarquer et qu’elles seront accommoder mettre à la voile Je m’impresserai J’en instruire votre Excellence.  Suit aux ce que me marque M. le Marquis de Vaudreuil par une Lettre datée du 29 que je viens de recevoir, la violence des vents quil  dans la rade ne lui permettront pas de faire continue le travail nécessaire a ses vaissaux il paroit croire quil ne partira pas aussitôt quil l’avoit imaginé.  Je Suplie votre Excellence de recevoir tous les remerciements que je lui don pour le Comte avec laquelle elle a bien voulu ordonner qu’il fut fornu des voitures et donné de l’argent pour le transport des domestiques et des malles qui vous ais ete rénvoyer de Newyork.  Je la suplie encore de vouloir bien y faire aller—La dépîche cijointe pour Amiral Digby a qui jai cru devoir faire quelques remerciemens sur lhonneteté de son procéder.
                     
                  
                  Translation
                     Providence 30 Nov 83The Count de Rochambeau who returns to France having orderd me to Embark the Troops which have been under his orders, and to Conduct them to the Antilles, I cannot let him set off for Newburg without a testimony of the regret I feel in being removed so far from your Person—If, as I flatter myself your Excellency is convinced of the sentiments which attach me to you—you will have the goodness to believe that it is not a vain Compliment to assure you there exists not a person who has more passionately wished for Occasions of meriting more particularly your interest and Esteem; after this profession you will believe how ardently I wish for your preservation and personal Glory and for the happiness of your Country—with the most profound respect I have the honor to be Your Excellencys Most Obed. & most hum. Servant 
                     
                        Viomenil
                     
                     
                        P.S.  When the Troops are all embarked and ready to Sail I shall inform your Excellency—The Marquis in a Letter of the 29 which I have just reced says that the violence of the Winds in the Harbour having prevented the men from Working at the Vessells he will not be able to sail so soon as he had immagined.
                        I beg your Excellency to accept my thanks your goodness in furnishing Waggons & Money to send on the Servants & trunks which came from New York—I must again beg leave to trouble you to forward the inclosed to Admiral Digby whom it was necessary to thank for his politeness.
                     
                     
                  
               